Citation Nr: 0502671	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  00-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to September 1978.  The issues currently on appeal 
are before the Board of Veterans' Appeals (Board) from a May 
2000 rating decision by the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2003 
the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in August 2000, the appellant requested to 
appear personally at a hearing before a member of the Board 
to be conducted at the RO.  As part of the Board's January 
2003 remand, the RO was to, in pertinent part, "schedule the 
veteran for a hearing before a traveling Member of the 
Board...."  By letter of March 2004, the RO advised the 
veteran of his options concerning his previously requested 
hearing request, i.e., to ascertain what type hearing (travel 
or videoconference) he preferred.  The letter indicated that 
"[i]f we do not hear from you, you will remain on our 
pending list, and we will schedule you for a BVA travel board 
hearing when one becomes available."  The veteran did not 
respond to this letter, and has not withdrawn his hearing 
request.  Based on the record (and in particular the March 
2004 correspondence), he has an as yet unscheduled Travel 
Board hearing "pending".  Furthermore, as a matter of law 
he has a right to completion of the actions ordered by the 
Board in the January 2003 remand.  Hence, the return of the 
case to the Board was premature.  

To ensure due process, because the veteran has a right to 
completion of the action ordered on remand as a matter of 
law, and because Travel Board hearings are scheduled by the 
RO, the case is REMANDED to the RO for the following:
The appellant should be scheduled for a 
hearing at the RO before a traveling 
Member of the Board.  He should also be 
offered (in the alternative -if 
preferable or expedient) the opportunity 
for a videoconference hearing before a 
Member of the Board.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.  

The case should then be processed in accordance with 
established appellate procedures.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


